Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 03, 2015

The Court of Appeals hereby passes the following order:

A15A2261. ARTHUR L. STEELE v. THE STATE.

      A jury found Arthur L. Steele guilty of two counts of burglary, and we affirmed
his conviction in an unpublished opinion. See Steele v. State, Case Number
A09A1941, decided Jan. 13, 2010. In 2015, Steele filed an extraordinary motion for
a new trial, which the trial court denied. Steele seeks to appeal this ruling.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Because Steele failed to comply with
the discretionary appeal procedure, we lack jurisdiction over this appeal, which is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.